      Case 1:20-cv-01045-AWI-EPG Document 8 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SUAVECITA BERNAL, individually, and          Case No.: 1:20-CV-01045-AWI-EPG
     on behalf of other members of the general
12   public similarly situated,                   ORDER RE: JOINT STIPULATION FOR
                                                  LEAVE TO FILE FIRST AMENDED
13                 Plaintiff,                     COMPLAINT
14          vs.
15   GRAHAM PACKAGING PET
     TECHNOLOGIES INC., a Delaware
16   corporation; GRAHAM PACKAGING
     COMPANY, L.P., a Delaware limited
17   partnership; GRAHAM PACKAGING
     COMPANY, INC., a Delaware corporation;
18   GEC PACKAGING TECHNOLOGIES
     LLC, a Delaware limited liability company;
19   and DOES 1 through 10, inclusive,
20                 Defendants.
21

22

23

24

25

26
27

28
      Case 1:20-cv-01045-AWI-EPG Document 8 Filed 10/02/20 Page 2 of 2


 1                                              ORDER

 2          Having read and reviewed the Parties’ Joint Stipulation for Leave to File First

 3   Amended Complaint (ECF No. 7) and GOOD CAUSE APPEARING therefore, the Court

 4   orders as follows:

 5                 The Court grants Plaintiff leave to file her proposed First Amended Complaint.

 6                 Defendants’ deadline to file a responsive pleading to the First Amended

 7   Complaint is thirty (30) days from the date of the filing of the First Amended Complaint.

 8
     IT IS SO ORDERED.
 9

10      Dated:    October 2, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  Page 2
